DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 11/02/2020. The amendments to the claims filed on 11/02/2020 have been entered. Accordingly, claims 1, 3-4, 9-10, 19 and 20 remain pending, and claims 1, 3-4, 19 and 20 have been amended.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 07/07/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no English language translation of the cited document “Combined Chinese Office Action and Search Report Issued May 20, 2020…” has been included. Further, it is not sufficient to cite a search report or foreign office action alone, applicant must cite relevant prior art separately from foreign office actions.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “cross-sectional images of…the side B, and the side C” [0133] (paragraph # from the PG pub for this application) in FIG. 9, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
The drawings are objected to because three of the four sub-images of image 10 in FIG. 9 lack any descriptive titles or indicators.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-4, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “a position of the first position marker on the scan area” and “a position of the second position marker to be adjusted on the display image” in lines 12-13 and 15-16, renders the claim indefinite since it is unclear if the position referred to corresponds to the previously recited position at which blood flow information is extracted as indicated by the first position marker in line 9, or if this is a separate/additional position of the first position marker. It is also unclear if the position of the second position marker referred to in lines 15-16 is the same corresponding position which the second position marker is displayed as referred to in lines 11-12 or if this is a separate/additional position of the second position marker being referred to in lines 15-16.

Claims 3-4 and 9-10 are also rejected due to their dependency on claim 1 in light of the above rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 9-10, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US20160095573, hereafter “Tanaka”).
Regarding claims 1 and 19-20, Tanaka teaches an ultrasonic diagnostic device and method, comprising:
an ultrasonic probe (1 in FIG. 1) configured to conduct ultrasonic scanning on a three-dimensional area of a subject and receives a reflected wave from the subject (“the calculation 
processing circuitry configured to (see the image generation circuitry 14 disclosed in [0044-0049], also see [0064] all processes, including those of image generation circuitry 14, are controlled by control circuitry 18, including guide image data displayed on display 2 is under the control of control circuitry 18 as disclosed in [0094])
acquire a correspondence relation between a position in ultrasonic image data on the three-dimensional area based on the reflected wave and a position in volume data on the subject captured by a different medical-image diagnostic device (“the acquisition circuitry 161 according to the present embodiment acquires the cross-section position information in volume data, which is three-dimensional medical image data, by acquiring a correspondence relation that specifies the position of a cross-section corresponding to a scan cross-section of the ultrasonic probe 1. The above volume data is volume data photographed by a medical diagnostic imaging apparatus of a kind other than an ultrasonic diagnostic” [0052]);
receive, from an operator, an operation to set a first position marker, which indicates a position at which blood-flow information is extracted (see [0066], [0069] where ultrasonic data includes Doppler waveforms indicating blood flow velocity information along a scan line which is the position of a sampling marker as seen in FIG. 4), on a scan area of the ultrasonic image data (“the operator specifies the feature portion in the MPR image data 101 a and the feature portion 
cause a second position marker to be displayed at a corresponding position on a display image based on at least the volume data (“the acquisition circuitry 161 according to the present embodiment acquires the cross-section position [second] information in volume data, which is three-dimensional medical image data” [0052]) in accordance with a position of the first position marker on the scan area of the ultrasonic image data and the correspondence relation (“by acquiring a correspondence relation that specifies the position of a cross-section corresponding [in accordance with] to a scan cross-section of the ultrasonic probe 1 [ultrasonic image data]…The correspondence relation acquired by the acquisition circuitry 161 is conventionally used for a “simultaneous display function”. The “simultaneous display function” is the function of simultaneously displaying on a screen of the display 2 in real time…two-dimensional X-ray CT image data of X-ray CT volume data having its positions [second position marker] matched with respective corresponding positions [a position of the first position marker] of the two-dimensional ultrasonic image data” [0052-0053]); and
cause a position of the second position marker to be adjusted on the display image based on the volume data such that the position of the first position marker on the scan area of the ultrasonic image data is adjusted in conjunction with the position of the second position marker (see [0100] which discloses that the operator may adjust the line marker/first position marker and the sampling gate/second position marker to be adjusted on the displayed image so that the positions of the respective markers in a guide image may be moved in tandem/in conjunction with one another’s positions).

Regarding claim 4, Tanaka teaches wherein the processing circuitry causes blood-flow information extracted at the position of the first position marker, which is set due to the operation of the setting of the first position marker, to be displayed (“Here, blood flow velocity information obtained from Doppler information is not blood flow velocity information in the running direction of the blood vessel, but is blood flow velocity information in a direction of the scan line on the line marker [position]. Here, the angle between the blood flow direction (the running direction of the blood vessel) and the direction of the scan line [displayed on the display] is denoted as “θ”. The Doppler process circuitry 13 makes angle correction, using “1/cos θ”, to the blood flow velocity information obtained from the Doppler information, thereby obtaining the blood flow velocity information in the running direction of the blood vessel” [0070]).
Regarding claim 9, Tanaka teaches the processing circuitry
causes a first cross-sectional image, which corresponds to a scan cross-sectional surface on which the ultrasonic scanning is conducted, to be displayed (“The calculation circuitry 163 calculates collection position information, which is position information in volume data (volume data of another kind) that corresponds to a position from which blood flow velocity information 
causes a second cross-sectional image at a position that corresponds to the first cross-sectional image to be displayed as the display image (“The calculation circuitry 163 calculates, as the collection position information, position information in the volume data that corresponds to both of the collection cross-section and the collection range. Specifically, on the basis of the running direction of a blood vessel contained in volume data (volume data of another kind), the calculation circuitry 163 calculates, in the volume data, position information of a collection range and a collection cross-section whereby collected blood flow velocity information has an error within a tolerable range. That is, the calculation circuitry 163 calculates, not in the actual space but in a virtual space in volume data of another kind from which a blood vessel region can be extracted, collection position information serving as position information of a collection range for collecting Doppler waveforms and of a collection cross-section in which the collection range is arranged” [0078]).
Regarding claim 10, Tanaka teaches wherein the processing circuitry is further configured to
cause a rendering image, generated during a rendering process on the volume data, to be displayed (“the guide image generation circuitry 164 uses two-dimensional image data generated from the volume data (volume data of another kind). This two-dimensional image data is, for example, VR image data of the X-ray CT volume data 100. The VR image data may be generated 
cause a cross-sectional position that corresponds to the first cross-sectional image and a cross-sectional position that corresponds to the second cross-sectional image to be displayed on the rendering image (“Then, on this two-dimensional image data [displayed on the rendering image], the guide image generation circuitry 164 superimposes, at a position based on the cross-section position information, a marker indicating a current scan cross-section of the ultrasonic probe 1, and also superimposes, at a position based on the collection position information, a marker indicating the collection range and the collection cross-section. Thus, the guide image generation circuitry 164 generates the guide image data. The guide image data serves as an image for navigation for the operator to perform an operation to move the ultrasonic probe 1” [0079]).
Response to Arguments
Objections to the Drawings
Applicant's remarks regarding the applicant’s changes to FIG. 9, filed 11/02/20, have been fully considered but they are not persuasive. Applicant asserts that one of ordinary skill in the art can identify Side B and Side C based upon the amendment to the drawing now labeling Side A. However, the drawings remain objected since the applicant is not provided nor there is no disclosure specification enabling one of ordinary skill in the art to know if the “Sides” are arranged in a clockwise or counterclockwise manner in order to determine what remaining “Sides” have been depicted as individual sub-figures in 10.
Claim Rejections under 35 USC § 102
Applicant's arguments filed 11/02/2020 have been fully considered but they are not persuasive. 
	Applicant asserts that Tanaka fails to disclose processing circuitry capable of performing the operations recited in claim 1 is directed by an operator, however the applicant is referred to paragraph [0044] of Tanaka, as cited in the previous office action, and please see the rejection of amended claim 1 and 19-20 above for additional disclosure of Tanaka referencing processing circuitry capable of performing the recited features as outlined in the claims. In particular, but not limited to, please see [0044-0049], and [0064-0065], etc. which discloses control circuitry 18, interface circuitry 19, image generation circuitry 14, and steps outlined in FIG.  19, and [0064 control circuitry 18 which performs control the processing results of the image processor 16 which is displayed on the display 2, image processor 16 which includes acquisition circuitry 161, .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        
/A.S./Examiner, Art Unit 3793